McCALEB,' Justice
(concurring).
I am' in full accord with the conclusion that this court is without appellate jurisdiction. However, I do not think that our jurisdiction should be gauged either by the taxes which appellants may have to pay or the amount of revenues the City expects to collect from the area to be incorporated. As a matter of fact, there is no amount in dispute or fund to be distributed; the case merely presents.the prosecution of a justiciable right incapable of monetary appraisal. Hence, the constitutional provision vesting jurisdiction here, when the amount in dispute exceeds $2000, is not applicable. Bunol v. Bunol, 168 La. 391, 122 So. 121 and Noe v. Maestri, 193 La. 382, 190 So. 588.